DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fang Liu on 5/6/2021.
The application has been amended as follows: 
 	Page 23, line 10 of the specification been amended as follows (bolded for emphasis):
 	Figs.  24A and 24B are sectional views
 	Claim 51, lines 9-10 have been amended as follows (bolded for emphasis):
the  support portion

Claim 51, line 12 has been amended as follows (bolded for emphasis):
the first and second deformable  portions

Claim 51, lines 12-13 have been amended as follows (bolded for emphasis):
the  pressure-receiving portion

Claim 51, line 14 has been amended as follows (bolded for emphasis):
the  pressure-receiving portion

Claim 52, line 7 has been amended as follows (bolded for emphasis):
 the extremity portion

Claim 54, lines 9-10 have been amended as follows (bolded for emphasis):
the  support portion
Claim 54, lines 12-13 have been amended as follows (bolded for emphasis):
the  pressure-receiving portion

Claim 54, line 14 has been amended as follows (bolded for emphasis):
the  pressure-receiving portion

Claim 55, line 7 has been amended as follows (bolded for emphasis):
 the extremity portion

Claim 56, line 1 has been amended as follows (bolded for emphasis):
The device of claim  55,	
Allowable Subject Matter
Claims 51-59 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 51, the closest prior art of record is Palmer (US Patent 6,537,242 B1). In particular, Palmer discloses a device for applying a microneedle patch onto a skin provided with a housing having a support portion, a pressure-receiving portion, and a plurality of legs each having a connecting portion, extremity portion, and a pair of first and second deformable portions. However, Palmer fails to teach, disclose or render obvious "each of the plurality of legs further having a first leg portion extending between the first deformable portion and the second deformable portion and a second leg portion extending between the second deformable portion and the extremity portion; when the force is 
Regarding claim 54, the closest prior art of record is Palmer (US Patent 6,537,242 B1). In particular, Palmer discloses a device for applying a microneedle patch onto a skin provided with a housing having a support portion, a pressure-receiving portion, and a pair of legs each having a connecting portion, extremity portion, and first and second deformable portions. However, Palmer fails to teach, disclose or render obvious "each of the pair of legs further having a first leg portion extending between the first deformable portion and the second deformable portion and a second leg portion extending between the second deformable portion and the extremity portion; when the force is applied to the pressure receiving portion… an angle between the first leg portion and the second leg portion and facing the skin becomes smaller" in addition to other limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim 51, Frederickson et al. (US Publication 2008/0195035 A1) discloses a device for applying a microneedle patch onto a skin provided with a housing having a support portion, a pressure-receiving portion, a perimeter lip, and a plurality of legs each having a connecting portion, and a pair of first and second deformable portions, each of the plurality of legs further having a first leg portion extending between the first deformable portion and the second deformable portion and a second leg portion extending between the second deformable portion and the perimeter lip; when the force is applied to the pressure receiving portion… an angle between the first leg portion and the second leg portion and facing the skin becomes smaller. However, Frederickson fails to teach, disclose or render obvious "a plurality of legs each having at… its other end an extremity portion”, in addition to other limitations.
Regarding claim 54, Frederickson et al. (US Publication 2008/0195035 A1) discloses a device for applying a microneedle patch onto a skin provided with a housing having a support portion, a pressure-receiving portion, a perimeter lip, and a pair of legs each having a connecting portion, and first and 
Regarding claim 51, Afanasewicz et al. (US Publication 2013/0023749 A1) discloses a device for applying a microneedle patch onto a skin provided with a housing having a support portion, a pressure-receiving portion, and a plurality of legs each having a connecting portion, extremity portion, and a pair of first and second deformable portions, each of the plurality of legs further having a first leg portion extending between the first deformable portion and the second deformable portion and a second leg portion extending between the second deformable portion and the extremity portion. However, Afanasewicz fails to teach, disclose or render obvious "when the force is applied to the pressure receiving portion… an angle between the first leg portion and the second leg portion and facing the skin becomes smaller”, in addition to other limitations.
Regarding claim 54, Afanasewicz et al. (US Publication 2013/0023749 A1) discloses a device for applying a microneedle patch onto a skin provided with a housing having a support portion, a pressure-receiving portion, and a pair of legs each having a connecting portion, extremity portion, and first and second deformable portions, each of the pair of legs further having a first leg portion extending between the first deformable portion and the second deformable portion and a second leg portion extending between the second deformable portion and the extremity portion. However, Afanasewicz fails to teach, disclose or render obvious "when the force is applied to the pressure receiving portion… an angle between the first leg portion and the second leg portion and facing the skin becomes smaller”, in addition to other limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783               

/BRANDY S LEE/Primary Examiner, Art Unit 3783